IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60107
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERALD EDWARD DAVIS,
also known as Gerald E. Davis,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:98-CR-90-ALL-LS
                       - - - - - - - - - -
                          June 16, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Gerald Edward Davis appeals his conviction and sentence

following a jury trial for being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1).   Davis argues that

the district court erred when it denied his motion for judgment

of acquittal asserting that the evidence at trial was

insufficient to support the jury’s verdict.   See United States v.

Jones, 133 F.3d 358, 362 (5th Cir.), cert. denied, 523 U.S. 1144

(1998)(this court reviews de novo the denial of a motion for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60107
                                -2-

judgment of acquittal).   Specifically, Davis challenges the

conclusion that he possessed the firearms.

     An undercover agent with the Bureau of Alcohol, Tobacco, and

Firearms, testified that he purchased several firearms from

Davis, while Davis was working at his wife’s pawn shop.   Despite

Davis’ testimony to the contrary, the agent’s testimony supported

the conclusion that Davis possessed the firearms.   See United

States v. Guerrero, 169 F.3d 933, 939 (5th Cir. 1999)(holding

that this court must accept the credibility choices that support

the jury’s verdict and will not re-weigh the evidence).

Accordingly, the district court’s judgment is AFFIRMED.